Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated February 23rd, 2021 responding to the November 27th, 2020 Office Action provided in the rejection of claims 1-20. 
Status of Claims
2.	Claims 1-8, and 16-20 have been amended, claims 21-26 have been newly added. Claims 1-8 and 16-26 are pending in the application, of which claims 1, 16 and 21 are in independent form and these claims (1-8 and 16-26) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 

Response to the Amendments
3. 	(A). Regarding subject matter eligibility rejection: Applicants amendment and/or argument to claims 1-20 are not persuasive; Applicants amendment moreover, clearly renders pending claims representation of a conceptual idea as an alleged invention. Therefore rejection to the claims 1-20 under 35 U.S.C. § 101 are maintained. Additionally, Applicants' amendment necessitated new grounds of rejections to claims 1-8 and 16-26 under 35 U.S.C. § 101 presented in the following office action.
(B). Duplicate claim warning: due to cancelation of claims 9-15 previously applied duplicate claims warning to claims 9-15 are vacated. 
(C). Regarding art rejection: Applicants' amendment overcomes the cited references and the rejections, and accordingly, previous art rejections to the claims 1-20 have been withdrawn; however, due to the subject matters eligibility issue decision of Allowability has been held into abeyance until 35 U.S.C. § 101 issue is resolved.

Response to the Argument regarding 35 USC §101 Rejections                               
4.	Applicants alleged that “independent claim 1 is not designed to monopolize any alleged judicial exception. Thus, independent claim 1, as a whole, integrates the alleged judicial exception into a practical application and imposes a meaningful limit on the alleged judicial exception. Therefore, according to the October 2019 Patent Eligibility Guidance Update, 
Applicants contended that “method for creating the clustering model, as recited above in independent claim 1, helps reduce the amount of time for a computing device to predict causes of a failed build so that the source of the failure of the build can be quickly identified and corrected (See Specification, at least paragraphs [0009] and [0010]). Thus, the features recited above in independent claim 1 provide a significant improvement in the computer technology” (please see Remarks page; 12, ¶[02]) ; however, Applicants adamantly and elegantly ignoring the fact that such steps do not provide: 1) improvements to another technology or technical field; 2) a judicial exception with, or by use of, a particular machine; 3) a transformation or reduction of a particular article to a different state or thing; 4) a specific limitation other than what is well-understood, routine and conventional in the field, or unconventional steps that confine the claim to a particular useful application; or 5) other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological field. Accordingly, collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas, and merely presenting the results of abstract processes of collecting and using matrices (by creating, sampling, marking, determining and displaying of data, log  or metrics/chart/graph of the code lines by indexing or tagging failed code lines) in order to display build failure, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and display. But merely displaying information, by performing i.e. creating, sampling, marking, determining and displaying of data, log  or metrics of code failure by indexing or tagging code lines, for ordering and displaying are generically implemented computer routine, and does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas. Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users by itself does not transform the otherwise-abstract processes of information 
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Aiding a developer for his or her tasks efficiency does not fall into any category of “other technology”.
	Applicants are respectfully requested to refer to: Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016), Where court decided a similar case and stated that:
“We affirm. Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under § 101.” 
Claims 9-15 have been canceled; accordingly, previously applied rejection to the claims 1-20 under 35 U.S.C. §101 (subject matter eligibility) are subject to moot. However, new grounds of rejections to claims 1-8 and 16-26 under 35 U.S.C. § 101 presented in the following office action.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or  composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.    Claims 1-8 and 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	As to independent claims 1, 16 and 21 they are directed to a method, a program product and an apparatus claims respectively for identifying clusters in a set of builds, and creating 
	a). creating a cluster model,
	b). sampling a set of log lines in a log file,
	c). marking the sampled log lines as centroid,
	d). determining characteristic for the cluster of the clustering model based on a total number of log lines,
	e). determining corresponding log lines to the new failed build, and 
	f). displaying problematic log lines in the cluster corresponding to the new failed builds.    
	Above recited steps are parts of conventional routine steps of generating fault predictions, without indication of any significant improvement and/or enhancement to the computer as whole or for the computer implemented instruction execution, or significant benefit to software and or hardware technology. All these alleged inventive steps above can be performed on a piece of paper with a pen or a pencil, and similarly, creating vectors and/or matrices utilizing failed source codes from a software build and presenting/displaying as metrics to the people they are pertain to.
	In the instant case, the claims are directed towards conceptually "identifying cluster in a set of builds; and creating a model from the identified clusters, wherein the model is used to predict causes of build failures", “marking the sampled log lines as centroids of clusters of the clustering model”, and “identifying one of the centroids that is closest to the remaining log line, and assigning the remaining log line to a cluster that contains the closest centroid” which hold a meaning of identify segments of build or lines of failed codes from the software builds, and put it in a cluster for failure prediction in any assembly line which is not any different from the plain meaning of the words themselves as they would be interpreted by one of ordinary skill in the art. Therefore, these claim limitation does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not involve any steps that confine them to a particular useful application; thus, the claims are mere abstract idea. The claims do not include limitations that are "significantly more" than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself by physically executing computer program instruction through a physical computing processor to achieve such improved result(s), or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	Even though, claim 16 recites “A non-transitory processor readable medium containing instructions”, processing apparatuses and is similar to concepts that have been identified as abstract by the courts, such as using categories to organize, store and transmit information in Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014) or extracting, processing and storing information in Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343 (Fed. Cir. 2014), and thus falls squarely within the abstract idea judicial exception. 
 	Dependent claims 2-8, 17-20 and 22-26 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) 2-8, 17-20 and 22-26 are not directed to an abstract idea. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they only claim the identification, processing and management (e.g. controlling) of data, the steps of which can furthermore be performed as a mental process (thinking) in the human mind, or by a human using a pen and paper.




Remarks
6. Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05
I. Baughman et al. (US PG-PUB no. 2013/0198122) discloses: Hierarchical clustering algorithm 35 is defined by the structure of data to be processed and the behavior as to how the data should be processed. From this data structure, classifiers follow a strict taxonomy. At the first level, a classifier can be either exclusive or overlapping. If each object belongs to one class, the classification is exclusive. However, if cluster sets are not disjoint, the classifier becomes overlapping. The cluster creation process is either intrinsic or extrinsic. An algorithm is considered intrinsic if a proximity or feature matrix is solely used to learn classes within data. However, data labels or targets indicate that an extrinsic measure will produce clusters. Intrinsic is commonly known as unsupervised learning while extrinsic is synonymous with supervised learning. A third division within the taxonomy for exclusive and intrinsic algorithms include hierarchical and partitional. Hierarchical clustering is a chain of partitions where each ply or hierarchy level is a partition (please see [0024]).	

II. Karandikar et al. (US PG-PUB no. 2016/0299934) discloses: A system according to certain aspects improves the process of managing log data. The system may receive a log data file including one or more log lines that contain information relating to computing operations. At least some of the log lines may include a static portion and a variable portion. The system may process a first log line to identify and extract a static portion from the first log line, and determine a first value for the first log line based on the extracted static portion. The system may process a second log line to identify and extract a static portion from the second log line, and determine a second value for the second log line based on the extracted static portion. The system may compare the first and second values, and based on the comparison, organize the first and second log lines together for presentation to a user (please see Abstract).

THIS ACTION IS MADE FINAL.  Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL:  See MPEP § 706.07(a) Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event; however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /ZIAUL A CHOWDHURY/   Primary Examiner, Art Unit 2192                                                                                                                                                                                                    
                                           05/27/2021